           Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 1 of 21



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

RICHARD DEBLOIS,
Plaintiff,

  v.
                                                            Civil Action No. ELH-20-1816
CORIZON HEALTH, INC.,
Defendant.




                               MEMORANDUM OPINION

       This case concerns alleged inadequate medical care provided to plaintiff Richard DeBlois,

a Maryland prisoner, while incarcerated at institutions controlled by the Maryland Department of

Public Safety and Correctional Services (“DPSCS”).

       Mr. DeBlois, through counsel, filed an initial Complaint against Wexford Health Sources

Incorporated (“Wexford”) and Corizon Health, Inc. (“Corizon”), asserting a single negligence

claim against both defendants. ECF 1 (the “Complaint”). 1 According to plaintiff, Wexford

provided health care to plaintiff from 2014 through 2018, during which time it failed to ensure that

plaintiff underwent surgery to remove ureteral stents. See id. ¶¶ 6, 19-24. Then, Corizon “took

over the provision of health care” in 2019. Id. ¶ 38.

       Corizon moved to dismiss the suit, pursuant to Fed. R. Civ. P. 12(b)(6). ECF 6. By

Memorandum (ECF 28) and Order (ECF 29) of November 20, 2020, I granted Corizon’s motion,

because the Complaint failed to allege facts concerning acts or omissions by Corizon that would

render Corizon liable for negligence. However, the dismissal was without prejudice and with leave

to amend.


       1
           Jurisdiction is founded on diversity of citizenship, under 28 U.S.C. § 1332. ECF 1, ¶ 8.
           Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 2 of 21



       Mr. DeBlois subsequently filed an Amended Complaint (ECF 32), supported by exhibits.2

As with the original Complaint, the Amended Complaint asserts one claim for “Negligence,

Medical Malpractice.” Id. at 17. But, the claim is lodged only against Corizon; Wexford is not

named as a defendant in the Amended Complaint. One week after filing the Amended Complaint,

plaintiff filed a stipulation of dismissal, with prejudice, as to “all claims” against Wexford. ECF

33.

       Corizon has moved to dismiss the Amended Complaint, pursuant to Rule 12(b)(6) (ECF

36), supported by a memorandum of law. ECF 36-1 (collectively, the “Motion”). This time,

defendant does not take issue with the sufficiency of plaintiff’s factual allegations. Rather,

defendant attacks the sufficiency of the expert certificate appended to the Amended Complaint,

which plaintiff also filed with a Maryland administrative entity before filing suit, as required by

the Maryland Health Care Malpractice Claims Act (“HCMCA”), codified in Md. Code (2020 Repl.

Vol.), § 3-2A-01 et seq. of the Courts and Judicial Proceedings Article (“C.J.”).

       Plaintiff opposes the Motion. ECF 41. No reply has been filed, and the time to do so has

expired.

       No hearing is necessary to resolve the Motion. See Local Rule 105.6. For the reasons that

follow, I shall deny the Motion.

                                    I. Factual Background 3

       Mr. DeBlois has been a Maryland detainee or prisoner since 2014. See ECF 32, ¶¶ 9, 15.


       2
         Mr. DeBlois again invokes diversity jurisdiction, pursuant to 28 U.S.C. § 1332. See ECF
32, ¶ 6. It appears the criteria have been met. The amount in controversy exceeds $75,000. ECF
32, ¶ 6. Mr. DeBlois resided in Maryland at the relevant times. Id. ¶ 9. Corizon is a Delaware
corporation and has a principal place of business in Tennessee. ECF 27; see ECF 32, ¶ 10.
       3
         Given the posture of the case, I must assume the truth of the facts alleged in the suit, as
discussed infra. See Fusaro v. Cogan, 930 F.3d 241, 248 (4th Cir. 2019). Further, the Court may
consider documents attached to the Complaint or Motion, “so long as they are integral to the
                                                 2
           Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 3 of 21



On November 12, 2014, while incarcerated at an unspecified institution, plaintiff “underwent a left

percutaneous nephrostolithotomy and exchange of his existing right ureteral stent at the University

of Maryland.” Id. ¶ 15. 4 The procedure was necessary to address plaintiff’s “bilateral large renal

calculi,” i.e., kidney stones. Id. ¶ 16. 5 He was discharged on November 13, 2014, and “scheduled

to return for surgery.” Id. ¶ 16. Accordingly, Dr. Liberatus DeRosa, “then an employee of

Wexford, noted in Deblois’ [sic] medical record that Deblois [sic] was to return to the University

of Maryland in 3 days for further surgery.” Id. ¶ 17.

       Plaintiff underwent the scheduled surgery “at the University of Maryland” on December 4,

2014. Id. ¶ 18. In surgery on two consecutive days, plaintiff “had a right percutaneous

nephrostolithotomy and replacement of his right ureteral stent” and “a left percutaneous

nephrostolithotomy and replacement of his left ureteral stent.” Id.

       Plaintiff was discharged on December 8, 2014. Id. ¶ 19. His “discharge summary indicated

that he was to return to the urology clinic on or about January 8, 2015 for cystoscopy and removal

of bilateral ureteral stents.” Id. On January 7, 2015, plaintiff “had an x-ray that reported bilateral

ureteral stents.” Id. ¶ 20. However, the procedure to remove the stents, which was scheduled for

the following day, did not occur. Id.



complaint and authentic.” Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

       4
        Although the Amended Complaint does not define “nephrostolithotomy,” it is defined in
the Motion as a “procedure to remove kidney stones.” ECF 36-1 at 2, n.1.

        According to the website of the National Library of Medicine, “nephrostolithotomy” and
“nephrolithotomy” are interchangeable terms. Percutaneous kidney procedures, NIH, NATIONAL
LIBRARY OF MEDICINE, MEDLINEPLUS, https://medlineplus.gov/ency/article/007375.htm; see
Fed. R. Evid. 201 (permitting a court to take judicial notice of adjudicative facts that are “not
subject to reasonable dispute”).
       5
           The Amended Complaint uses “renal calculi” and “kidney stones” interchangeably.

                                                  3
         Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 4 of 21



        The stents were not removed until August 2017. Id. ¶ 31. According to the Amended

Complaint, failure to remove the stents resulted in “voiding symptoms, flank pain, hematuria, and

UTI.” Id. ¶ 21. In addition, “calcific debris was deposited on Plaintiff’s stents, and, over time,

became many large calculi within his kidneys and bladder.” Id. ¶ 24. Plaintiff asserts his “medical

issues and severe pain could have been addressed through a minor out-patient procedure that would

have left Plaintiff free of kidney stones.” Id.

        Mr. DeBlois alleges that he was “not . . . made aware that he had bilateral stents, or that

the bilateral stents were the source of [his] ongoing pain and other medical issues.” Id. ¶ 22.

However, he alleges the existence of medical records from 2015 and 2016 that document

exchanges between plaintiff and Wexford personnel about the stents. See id. ¶¶ 21(a)-(g). For

example, on June 6, 2015, a note from Dr. Monica Stallworth stated: “[H]ematuria only occurs

when he does abdominal crunches and he . . . states that he can feel his stents when he does this

activity.” Id. ¶ 21(a).

        According to Mr. DeBlois, on January 19, 2017, he was “finally made aware that his severe

medical issues were being caused by renal stents, [and he] underwent a laser lithotripsy of bladder

calculi.” Id. ¶ 26. Following this surgery, Mr. DeBlois “went into septic shock necessitating the

placement of bilateral percutaneous nephrostomy tubes to drain the kidneys.” Id. ¶ 27. He also

had a “second ureteral stent . . . placed on the left . . . .” Id. ¶ 27. Then, on February 22, 2017,

“Plaintiff had his nephrostomy tubes exchanged for new tubes with attached stents that were in

addition to the retained stents that could not be removed due to stones on, and within, them.” Id.

        In April and June 2017, plaintiff underwent two additional procedures to remove kidney

stones. Id. ¶¶ 28, 29. By August 2017, Mr. DeBlois “was finally free of [all] drainage tubes

. . . .” Id. ¶ 31. But, the presence of the stents implanted in December 2014 caused a “massive



                                                  4
         Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 5 of 21



[kidney] stone burden” that remains a problem. Id. ¶ 31.

        Of import here, on January 1, 2019, Corizon “assumed responsibility for the medical care

and treatment of all inmates housed by DPSCS,” replacing Wexford. Id. ¶ 38. And, Corizon

“retained the agents and/or employees previously employed by Wexford,” who became Corizon’s

“agents and/or employees.” Id. ¶ 46. Plaintiff “continued to suffer from the severe, chronic kidney

issues” that resulted from the failure to “remove [his] . . . stents.” Id. ¶ 35. And, he claims that he

continued to receive deficient care after Corizon took over the reins. See id. ¶¶ 51-55.

        The Amended Complaint names four dates or approximate dates between January and

September 2019, in which plaintiff had appointments with individual doctors or nurses employed

by Corizon who failed adequately to treat or respond to plaintiff’s condition. See id. ¶¶ 55(a)-(d).

Most, if not all, of the care providers who saw plaintiff on those occasions were aware of his

medical history and his “chronic” condition. Id. ¶ 55(b); see id. ¶¶ 55(a), (c), (d). And, plaintiff

reported significant pain at each appointment. See id. ¶¶ 55(a)-(d). According to plaintiff, he did

not receive “adequate medical care . . . including, but not limited to, further surgeries for the formed

calculi or treatment for the complications arising from the calculi.” Id. ¶ 55(a); see id. ¶¶ 55(b)-

(d). In addition, Mr. DeBlois alleges that he was “denied adequate medical care and treatment by

numerous named and unnamed agents and/or employees of Defendant Corizon . . . .” Id. ¶ 54.

                                        II. Legal Standards

                                          A. Rule 12(b)(6)

        A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the complaint.

Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006); see In re Birmingham, 846

F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty. Services Bd., 822 F.3d 159, 165-66 (4th Cir.

2016); McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010), aff'd sub nom., McBurney v.



                                                   5
         Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 6 of 21



Young, 569 U.S. 221 (2013); Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A

Rule 12(b)(6) motion constitutes an assertion by a defendant that, even if the facts alleged by a

plaintiff are true, the complaint fails as a matter of law “to state a claim upon which relief can be

granted.” See Venkatraman v. REI Sys., Inc., 417 F.3d 418, 420 (4th Cir. 2005) (citing Mylan

Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)); Ibarra v. United States, 120 F.3d 472,

473 (4th Cir. 1997).

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). See Migdal v. Rowe Price-Fleming Int’l Inc., 248 F.3d

321, 325-26 (4th Cir. 2001); see also Swierkiewicz v. Sorema N.A., 534 U.S. 506, 513 (2002). The

rule provides that a complaint must contain a “short and plain statement of the claim showing that

the pleader is entitled to relief.” The purpose of the rule is to provide the defendants with “fair

notice” of the claims and the “grounds” for entitlement to relief. Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555-56 (2007).

       To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to “state

a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see Ashcroft v. Iqbal, 556

U.S. 662, 684 (2009) (citation omitted) (“Our decision in Twombly expounded the pleading

standard for ‘all civil actions’ . . . .”); see also Fauconier v. Clarke, 996 F.3d 265, 276 (4th Cir.

2020); Paradise Wire & Cable Defined Benefit Pension Plan v. Weil, 918 F.3d 312, 317 (4th Cir.

2019); Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). To be sure, a plaintiff need not include

“detailed factual allegations” in order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Moreover,

federal pleading rules “do not countenance dismissal of a complaint for imperfect statement of the

legal theory supporting the claim asserted.” Johnson v. City of Shelby, Miss., 574 U.S. 10, 10




                                                  6
         Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 7 of 21



(2014) (per curiam). But, mere “‘naked assertions’ of wrongdoing” are generally insufficient to

state a claim for relief. Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (citation omitted).

       In other words, the rule demands more than bald accusations or mere speculation.

Twombly, 550 U.S. at 555; see Painter's Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir.

2013). If a complaint provides no more than “labels and conclusions” or “a formulaic recitation of

the elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. “[A]n unadorned,

the-defendant-unlawfully-harmed-me accusation” does not state a plausible claim of relief. Iqbal,

556 U.S. at 678. Rather, to satisfy the minimal requirements of Rule 8(a)(2), the complaint must

set forth “enough factual matter (taken as true) to suggest” a cognizable cause of action, “even if .

. . [the] actual proof of those facts is improbable and...recovery is very remote and unlikely.”

Twombly, 550 U.S. at 556 (internal quotation marks omitted).

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co., 637 F.3d 435, 440 (4th Cir. 2011)

(citations omitted); see Semenova v. Md. Transit Admin., 845 F.3d 564, 567 (4th Cir. 2017); Houck

v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v. Balcerzak, 650 F.3d

515, 522 (4th Cir. 2011), cert. denied, 565 U.S. 943 (2011). But, a court is not required to accept

legal conclusions drawn from the facts. See Papasan v. Allain, 478 U.S. 265, 286 (1986);

Glassman v. Arlington Cty., 628 F.3d 140, 146 (4th Cir. 2010). “A court decides whether [the

pleading] standard is met by separating the legal conclusions from the factual allegations,

assuming the truth of only the factual allegations, and then determining whether those allegations

allow the court to reasonably infer” that the plaintiff is entitled to the legal remedy sought. A




                                                  7
           Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 8 of 21



Society Without a Name v. Virginia, 655 F.3d 342, 346 (4th. Cir. 2011), cert. denied, 566 U.S. 937

(2012).

          In deciding a Rule 12(b)(6) motion, courts ordinarily do not “‘resolve contests surrounding

the facts, the merits of a claim, or the applicability of defenses’” through a Rule 12(b)(6) motion.

Edwards, 178 F.3d at 243 (quoting Republican Party v. Martin, 980 F.2d 943, 952 (4th Cir. 1992)).

However, “in the relatively rare circumstances where facts sufficient to rule on an affirmative

defense are alleged in the complaint, the defense may be reached by a motion to dismiss filed under

Rule 12(b)(6).” Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en banc); accord

Pressley v. Tupperware Long Term Disability Plan, 553 F.3d 334, 336 (4th Cir. 2009). Because

Rule 12(b)(6) “is intended [only] to test the legal adequacy of the complaint,” Richmond,

Fredericksburg & Potomac R.R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993), “[t]his principle

only applies . . . if all facts necessary to the affirmative defense ‘clearly appear[ ] on the face of

the complaint.’ ” Goodman, 494 F.3d at 464 (quoting Forst, 4 F.3d at 250) (emphasis in Goodman)

(citation omitted).

          “Generally, when a defendant moves to dismiss a complaint under Rule 12(b)(6), courts

are limited to considering the sufficiency of allegations set forth in the complaint and the

‘documents attached or incorporated into the complaint.’” Zak v. Chelsea Therapeutics Int'l, Ltd.,

780 F.3d 597, 606 (4th Cir. 2015) (quoting E.I. du Pont de Nemours & Co., 637 F.3d at 448).

Ordinarily, the court “may not consider any documents that are outside of the complaint, or not

expressly incorporated therein . . . .” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th

Cir. 2013); see Bosiger v. U.S. Airways, Inc., 510 F.3d 442, 450 (4th Cir. 2007).

          But, under limited circumstances, when resolving a Rule 12(b)(6) motion, a court may

consider documents beyond the complaint without converting the motion to dismiss to one for



                                                   8
           Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 9 of 21



summary judgment. Goldfarb v. Mayor & City Council of Balt., 791 F.3d 500, 508 (4th Cir. 2015).

In particular, a court may properly consider documents that are “explicitly incorporated into the

complaint by reference and those attached to the complaint as exhibits.” Goines, 822 F.3d at 166

(citation omitted); see also Six v. Generations Fed. Credit Union, 891 F.3d 508, 512 (4th Cir.

2018); Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195, 198 (4th Cir. 2014); U.S. ex rel. Oberg

v. Pa. Higher Educ. Assistance Agency, 745 F.3d 131, 136 (4th Cir. 2014); Am. Chiropractic Ass'n

v. Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004), cert. denied, 543 U.S. 979 (2004);

Phillips v. LCI Int'l Inc., 190 F.3d 609, 618 (4th Cir. 1999).

       However, “before treating the contents of an attached or incorporated document as true,

the district court should consider the nature of the document and why the plaintiff attached it.”

Goines, 822 F.3d at 167. Of import here, “[w]hen the plaintiff attaches or incorporates a document

upon which his claim is based, or when the complaint otherwise shows that the plaintiff has

adopted the contents of the document, crediting the document over conflicting allegations in the

complaint is proper.” Id. Conversely, “where the plaintiff attaches or incorporates a document for

purposes other than the truthfulness of the document, it is inappropriate to treat the contents of that

document as true.” Id.

       The exhibits appended to the Amended Complaint include the “Certificate of Qualified

Expert” of Jay Copeland, M.D., dated April 6, 2020 (ECF 32-4), 6 and the “Order of Transfer” from

the Health Care Alternative Dispute Resolution Office (“HCADRO”). ECF 32-1. The Amended

Complaint explicitly incorporates both exhibits. ECF 32, ¶¶ 7, 15. Therefore, I may consider them

in resolving the Motion. See Goines, 822 F.3d 159. In addition, plaintiff’s opposition to the




       6
         The exhibit containing Dr. Copeland’s Certificate of Qualified Expert appears to be
missing the fourth page of the document.
                                                  9
         Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 10 of 21



Motion includes what appears to be a report by Dr. Copeland dated April 6, 2020, which includes

his curriculum vitae and accompanies the Certificate of Qualified Expert. ECF 41-3 at 1-8; see

ECF 32-4 at 7 (signature line of the Certificate of Qualified Expert references “attached report”).

I shall refer collectively to the Certificate of Qualified Expert and the report as the “Copeland

Certificate” or “Certificate,” unless specifically referencing the report.

        Plaintiff’s opposition is also supported by the “Supplemental Certificate of Qualified

Expert” produced by Dr. Copeland, and dated February 20, 2021. ECF 41-2 (the “Supplemental

Certificate”). The Supplemental Certificate “adopts, incorporates, and supplements” the Copeland

Certificate. Id. at 1, ¶ 2. Moreover, defendant has not filed a reply, and thus does not oppose

plaintiff’s use of the Supplemental Certificate. Therefore, I may consider the Supplemental

Certificate.

                                         B. Choice of Law

        A federal court sitting in diversity must apply the law of the state in which the court is

located, including the forum state's choice-of-law rules, unless a compelling federal interest directs

otherwise. Ground Zero Museum Workshop v. Wilson, 813 F. Supp. 2d 678, 696 (D. Md. 2011).

Maryland is, of course, the forum state.

        Mr. DeBlois’s medical malpractice claim sounds in tort. Under Maryland’s choice-of-law

principles for tort claims, Maryland applies the doctrine of lex loci delecti, i.e., the law of the

jurisdiction where the alleged wrong occurred. Lewis v. Waletzky, 422 Md. 647, 657, 31 A.3d 123,

129 (2011); Erie Ins. Exch. v. Heffernan, 399 Md. 598, 620, 925 A.2d 636, 648 (2007); Kortobi v.

Kass, 182 Md. App. 424, 443, 957 A.2d 1128, 1139 (2008), aff’d, 410 Md. 168, 978 A.2d 247

(2009). Here, the alleged wrong occurred in Maryland. Therefore, I shall apply Maryland law,

which is consistent with the parties’ submissions.



                                                  10
        Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 11 of 21



                                          IV. Discussion

                                                 A.

       As mentioned, Corizon challenges the sufficiency of the Copeland Certificate rather than

the factual allegations in the Amended Complaint. In Corizon’s view, dismissal of the suit is

warranted because of two separate deficiencies of the Copeland Certificate. First, defendant

asserts that the Certificate only addresses Wexford’s alleged negligence, and does not include any

details concerning Corizon’s alleged misconduct. Second, defendant argues that Dr. Copeland is

not qualified to opine as to the facts of this case. See ECF 36-1 at 5-10.

       On July 21, 2021, after the filing of the Motion and plaintiff’s opposition, the Fourth Circuit

decided Pledger v. Lynch, ____ F.4th ____, 2021 WL 3072861 (4th Cir. July 21, 2021), which is

highly pertinent. There, the Court confronted the question of whether a claim for medical

negligence asserted in federal court, and governed by “West Virginia liability standards,” is also

subject to the requirement of West Virginia law that plaintiff serve defendant with an expert

certificate prior to filing suit. Id. at *3; see id. at *4-5. A majority of the panel concluded that

“state-law certification requirements like West Virginia’s are inconsistent with the Federal Rules

of Civil Procedure, and thus displaced by those rules in federal court.” Id. at *1. In short, the

plaintiff’s failure to obtain an expert certificate was of no moment because he had filed suit in

federal court.

       Despite the differences in some of the trappings of this case and Pledger, the Fourth

Circuit’s holding seems to dictate the outcome here. But, given the timing, the parties have not

had an opportunity to address Pledger’s applicability. Accordingly, I first describe the relevant

Maryland law as discussed in the parties’ submissions. Then, I turn to the Pledger decision, and

consider its consequences here.



                                                 11
        Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 12 of 21



                                                  B.

       Maryland’s Health Care Malpractice Claims Act, C.J. § 3-2A-01 et seq., establishes

administrative prerequisites to filing a medical malpractice suit. In particular, a claimant must first

file a claim with the HCADRO. C.J. § 3–2A–04(a)(1)(i); see Dunham v. Univ. of Maryland Med.

Ctr., 237 Md. App. 628, 645–46, 187 A.3d 752, 762 (2018) (“To initiate a claim under the Act, ‘a

person with a medical malpractice claim [must] first file that claim with the Director of the

[HCADRO].’”) (cleaned up; alterations in Dunham); Retina Grp. of Washington, P.C. v. Crosetto,

237 Md. App. 150, 165, 183 A.3d 873, 882 (2018); see also Alvarez v. Md. Dept. Of Corr., PX-

17-141, 2018 WL 1211533, at *8 (D. Md. Mar. 8, 2018)). Within 90 days of filing a claim with

the HCADRO, the claimant must submit a certificate of a qualified expert, along with a report of

the attesting expert, attesting to the defendant’s departure from the standard of care and addressing

the issue of proximate cause. C.J. § 3–2A–04(b)(1), (3); see Wilcox v. Orellano, 443 Md. 177,

184, 115 A.3d 621, 625 (2015). The “purpose of the report is to supplement the conclusions in the

certificate by providing additional details” and explanation. Wilcox, 443 Md. at 185, 115 A.3d at

625 n.7; see Walzer v. Osborne, 395 Md. 563, 578–79, 911 A.2d 427, 435-36 (2006).

       The expert certificate requirement reduces the number of “frivolous claims by requiring

the parties to substantiate the merit of their claims and defenses early in the process.” Wilcox, 443

Md. at 185, 115 A.3d at 625; see Carroll v. Konits, 400 Md. 167, 200, 929 A.2d 19, 39 (2007)

(stating that the requirement is “intended to curtail frivolous malpractice claims”); D’Angelo v. St.

Agnes Healthcare, Inc., 15 Md. App. 631, 645, 853 A.2d 813, 822 (2004); Crosetto, 237 Md. App.

at 166, 183 A.3d 873. To pass muster, an expert certificate must (1) “‘include information

necessary for evaluating whether the defendant breached the standard of care,’” and (2) “‘mention

explicitly the name of the licensed professional who allegedly breached the standard of care.’”



                                                  12
        Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 13 of 21



Dunham, 237 Md. App. at 646–47, 187 A.3d at 762–63 (citations omitted); see Carroll, 400 Md.

at 196, 929 A.2d at 36. When a certificate does not “identify, with some specificity,” the

individual(s) who committed the alleged breach, resolution of the malpractice claim is

“‘impossible.’” Dunham, 237 Md. App. at 647, 187 A.3d at 763 (quoting Carroll, 400 Md. at 196,

929 A.2d at 37).

       Therefore, “‘failure to file a proper certificate is tantamount to not having filed a certificate

at all.’” Puppolo v. Adventist Healthcare, Inc., 215 Md. App. 517, 532, 81 A.3d 620, 628 (2013)

(quoting D’Angelo, 15 Md. App. at 645, 853 A.2d at 822). In either scenario, the suit is subject to

dismissal, without prejudice. C.J. § 3–2A–04(b)(1)(i); see Wilcox, 443 Md. at 185, 115 A.3d at

625-26; Walzer, 395 Md. at 578–79, 911 A.2d at 435.

       As the Maryland Court of Appeals summarized in Breslin v. Powell, 421 Md. 266, 290 n.

20, 26 A.3d 878, 893 n. 20 (2011):

       [T]he Certificate is an “indispensable” step in the arbitration process such that
       arbitration cannot occur without the filing of a proper certificate. Because a claim
       cannot be in circuit court without meeting all of the requirements for arbitration
       laid out in CJP § 3–2A–04, including filing a Certificate, filing of a proper
       certificate is a condition precedent to filing an action in circuit court. . . . Therefore,
       if a proper Certificate has not been filed, the case should not have been in court in
       the first place and should be dismissed without prejudice in accordance with the
       HCMCA.

       Once a claimant has filed a proper expert certificate and report, he or she may either

proceed with arbitration or waive arbitration and file suit. See C.J. § 3–2A–06B. A party who

waives arbitration “shall file a complaint and a copy of the election to waive arbitration in the

appropriate [Maryland] circuit court or the United States District Court.” C.J. § 3-2A-06B(f)(1).

       A plaintiff’s failure to comply with the HCMCA’s certificate requirements may warrant

dismissal for failure to state a claim under Rule 12(b)(6), rather than dismissal for lack of subject

matter jurisdiction. “Although the certificate requirement is a condition precedent to filing a

                                                   13
        Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 14 of 21



medical malpractice case in [] court . . . failure to satisfy that condition does not . . . divest the

court of subject matter jurisdiction.” Crosetto, 237 Md. App. at 166 n.9, 183 A.3d at 883; accord

Breslin, 421 Md. at 290 n. 20, 26 A.3d at 893 n.20; Kearney, 416. Md. at 660 n.13, 7 A.3d at 612;

Zeller v. Yiya Zhou, CV PWG-18-2650, 2019 WL 2579412 (D. Md. June 24, 2019).

        With this context in place, I turn to the Fourth Circuit’s recent decision in Pledger, 2021

WL 3072861.

                                                  C.

        In Pledger, the plaintiff, Pledger, a federal prisoner, brought suit against prison officials

and care providers under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2401(b),

2671 et seq., alleging medical negligence. Id. at *1. The FTCA “incorporates” state law “liability

standards.” Id. at *3; see 28 U.S.C. § 1346(b)(1). Thus, Pledger’s suit was “premised” on an

alleged “violation of West Virginia medical negligence law.” Pledger, 2021 WL 3072861, at *4.

        West Virginia has a statute pertinent to medical malpractice claims, similar to the HCMCA

in Maryland. Under West Virginia’s statute, “would-be medical malpractice plaintiffs must serve

on each putative defendant, at least thirty days prior to filing suit, . . . a ‘screening certificate of

merit’ from a from a health care provider who qualifies as an expert under state law.” Id. (citation

omitted). Like in Maryland, the expert certificate must attest that the defendant breached the

standard of care “in a way that ‘resulted in injury or death.’” Id. (citation omitted).

        Such requirements are hardly exceptional. As the Fourth Circuit observed, about “half of

all states similarly demand that medical malpractice plaintiffs secure some sort of early support

from a qualifying expert.” Id. at *5.

        Pledger did not comply with the West Virginia law’s pre-suit certificate requirement. For

that reason, the district court dismissed his suit. Id. at *3. On appeal, Pledger argued that the



                                                  14
           Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 15 of 21



certificate requirement did not apply in federal court, and that it conflicted with the pertinent

Federal Rules of Civil Procedure (the “Federal Rules”). See id. at *5.

       The Pledger majority applied the “well-established, two-step framework for mediating any

potential conflict” between West Virginia law and the Federal Rules, as established by the

Supreme Court in Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393 (2010)

and Hanna v. Plumer, 380 U.S. 460 (1965). The Court explained, id. (brackets in Pledger) 7:

       We first ask whether the Federal Rules “answer[ ] the question in dispute,” Shady
       Grove, 559 U.S. at 398 – here, whether a medical malpractice plaintiff must provide
       pre-suit expert support for his claim. If the Federal Rules do answer that question,
       then they govern, notwithstanding West Virginia’s law – unless, at step two of the
       analysis, we find the relevant Federal Rules invalid under the Constitution or the
       Rules Enabling Act. Id. at 398 . . . . But if there is a valid Federal Rule that answers
       the “same question” as the MPLA, then our work is done, and we apply the Federal
       Rules without wading into the “murky waters” of Erie Railroad Co. v. Tompkins,
       304 U.S. 64 (1938), and its distinct choice-of-law rules. Shady Grove, 559 U.S. at
       398–99.

       At the outset of its discussion of the first step of the Shady Grove framework, the majority

explained that “the Federal Rules may ‘answer’ a question without speaking to it expressly . . . .”

Pledger, 2021 WL 3072861, at *5. If the Federal Rules either “‘cause a direct collision’” with the

West Virginia law or “‘implicitly . . . control the issue,’ then the Federal Rules govern

notwithstanding state law.” Id. (quoting Burlington N. R.R. Co. v. Woods, 480 U.S. 1, 4–5 (1987)).

       The Court then determined that various Federal Rules are sufficiently broad to answer

whether a medical malpractice plaintiff in federal court must present an expert certificate “to state

a claim for medical negligence[.]” Pledger, 2021 WL 3072861, at *5; see id. at *6. In short, the

Court reasoned that Fed. R. Civ. P. 8 and Fed. R. Civ. P. 12, which set forth general pleading

requirements, do not require the presentation of expert evidence at the pleading stage. See id. at

*6. Nor does Fed. R. Civ. P. 11, which “expressly provides that ‘a pleading need not be verified


       7
           “MPLA” in the quote set forth above refers to the West Virginia law at issue in Pledger.
                                                 15
        Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 16 of 21



or accompanied by an affidavit,’ and instead treats the signature of an attorney or party as a

certification that the claim is legally sufficient and likely factually supported.” Id. (emphasis in

original) (quoting Fed. R. Civ. P. 11(a), (b)).

       Accordingly, the majority concluded that the West Virginia pre-filing certificate

requirement is inconsistent and “‘impossible to reconcile’” with these provisions of the Federal

Rules. Pledger, 2021 WL 3072861, at *6 (quoting Shields v. United States, 436 F. Supp. 3d 540,

548 (D. Conn. 2020)). And, the second step of the Shady Grove framework did not raise any

concerns, as the Federal Rules enjoy presumptive validity. See Pledger, 2021 WL 3072861, at *7

(collecting cases). Moreover, the Court rejected the defendants’ argument that “the choice-of-law

framework set out in Erie” should take the place of the “functional” inquiry prescribed by the first

step of the Shady Grove framework. Id. at *7; see id. at *8.

       Therefore, the Court held that West Virginia’s expert certificate requirement “cannot

apply” in federal court. Id. at *6; see id. at *9. In doing so, the Fourth Circuit joined the Sixth

Circuit and the Seventh Circuit in deciding that, for medical malpractice actions brought in federal

court, the Federal Rules supplant State law expert certificate requirements. Id. at *5; see Gallivan

v. United States, 943 F.3d 291, 294 (6th Cir. 2019); Young v. United States, 942 F.3d 349, 351 (7th

Cir. 2019). However, as the dissent noted, two other circuits have adopted a conflicting approach.

Pledger, 2021 WL 3072861, at *13 n.5 (Quattlebaum, J., concurring in part and dissenting in part);

see Liggon-Redding v. Estate of Sugarman, 659 F.3d 258, 262–64 (3d. Cir. 2011); Trierweiler v.

Croxton & Trench Holding Corp., 90 F.3d 1523, 1540 (10th Cir. 1996).

       Plainly, Pledger is significant for present purposes. The majority articulated the question

of law at the heart of its analysis: “‘Does someone need a certificate of merit to state a claim for

medical negligence’ in federal court?’” Pledger, 2021 WL 3072861, at *5 (cleaned up) (quoting



                                                  16
         Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 17 of 21



Gallivan, 943 F.3d at 293). Little in the analysis turned on the nuances of the West Virginia law;

what mattered was simply that the law requires plaintiffs to have expert evidence to state a medical

malpractice claim. So too does the HCMCA. See C.J. § 3–2A–04(b)(1), (3). At a minimum, then,

Pledger appears to instruct that Mr. Deblois’s suit cannot be dismissed for failure to comply with

the pre-filing certificate requirements in the HCMCA (or the case law construing those

requirements).

        To be sure, Pledger does not opine on the fate of certificate requirements in states other

than West Virginia. In fact, the defense “suggest[ed]” that the West Virginia requirement must

control in federal court because in Davison v. Sinai Hosp. of Baltimore, Inc., 617 F.2d 361, 362

(4th Cir. 1980) (per curiam), the Fourth Circuit recognized the applicability of Maryland’s “pre-

dispute arbitration requirement.” Pledger, 2021 WL 3072861, at *9; see also Rowland v.

Patterson, 882 F.2d 97, 99 (4th Cir. 1989) (citing Davison). Formally, the majority concluded that

it did not need to reach the question “whether, evaluated under Hanna and Shady Grove, the

[HCMCA] would apply in federal court.” Pledger, 2021 WL 3072861, at *9. Nonetheless, the

Court revealed something of its view. As the majority explained, Davison “simply adopt[ed]” a

district court ruling “without discussion.” Pledger, 2021 WL 3072861, at *9. And, the district

court’s reasoning was “unconvincing,” as it failed to consider Hanna, 380 U.S. 460, and predated

Shady Grove, 559 U.S. 393. Id. at *9.

        Given that the parties have not had the opportunity to brief the issues presented by Pledger,

the denial of Corizon’s Motion shall be without prejudice to Corizon’s right to raise related

arguments at a later stage of this litigation.




                                                 17
         Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 18 of 21



                                                  D.

        In any event, and in the alternative, I conclude that dismissal is not warranted on the basis

of Maryland law.

        Corizon assumed responsibility for prison health care as of January 1, 2019. Corizon points

out that the Copeland Certificate does not include any facts regarding an alleged breach of the duty

of care after January 1, 2019, when it assumed responsibility for plaintiff’s health care. ECF 36-1

at 6-7. According to defendant, the last date cited in the Copeland Certificate is September 21,

2017. Id. at 6.

        Although Dr. Copeland asserted in the Certificate that both Wexford and Corizon breached

the standard of care (ECF 32-4 at 5), he did not provide any information “‘necessary for

evaluating’” whether Corizon did so. Dunham, 237 Md. App. at 646–47, 187 A.3d at 762–63

(quoting Kearney v. Berger, 416 Md. 628, 651, 7 A.3d 593, 606 (2010)). The same is true of Dr.

Copeland’s report, which was submitted as an appendix to plaintiff’s opposition.

        Moreover, as Corizon argues, the Certificate does not identify the individual care providers

responsible for Corizon’s alleged negligence. Dunham, 237 Md. App. at 646-47, 187 A.3d at 762-

63 is instructive. There, the plaintiffs’ expert certificate asserted that the “agents, servants, and/or

employees” of various hospitals provided deficient care. Id. at 636, 187 A.3d at 756. The

Maryland Court of Special Appeals dismissed the suit against the hospitals because the expert

certificate did not “specifically identify any individuals who breached the standard of care.”

Dunham, 237 Md. App. at 647, 187 A.3d at 763. The Copeland Certificate, as well as the

accompanying report, is deficient for the same reason.

        Whatever merit Corizon’s arguments may have, defendant has not addressed plaintiff’s

submission of the Supplemental Certificate. ECF 41-2. As mentioned, plaintiff submitted the



                                                  18
         Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 19 of 21



Supplemental Certificate, also produced by Dr. Copeland, as an exhibit to his opposition. The

Supplemental Certificate “adopts, incorporates, and supplements” the original Copeland

Certificate. Id. at 1, ¶ 2. Moreover, it includes specific facts concerning the provision of health

care to plaintiff after January 1, 2019, as well as the alleged negligence of individual care providers

who cared for plaintiff during that period. See id. at 2, ¶¶ 5(a)-(c).

        As indicated, Corizon has not filed a reply or offered any opposition to plaintiff’s reliance

on the Supplemental Certificate. Therefore, I shall consider the Supplemental Certificate. And,

at this stage, the Supplemental Certificate cures the deficiencies of the original Copeland

Certificate.

        One final issue remains. Corizon also contends, in essence, that Dr. Copeland is not

qualified to offer expert evidence in this case because he lacks the requisite credentials to opine on

“the standard of care in correctional medicine.” ECF 36-1 at 9. Mr. DeBlois counters that Dr.

Copeland is eminently qualified to address the treatment for plaintiff’s urological conditions, and

that there is no legal basis for defendant’s view that the standard of care in prison differs from the

standard applicable to the general population. See ECF 41 at 26-27.

        C.J. § 3-2A-02(c)(2)(ii)(1) provides:

        In addition to any other qualifications, a health care provider who attests in a
        certificate of a qualified expert or testifies in relation to a proceeding before a panel
        or court concerning a defendant's compliance with or departure from standards of
        care:

                A. Shall have had clinical experience, provided consultation relating
                to clinical practice, or taught medicine in the defendant’s specialty
                or a related field of health care, or in the field of health care in which
                the defendant provided care or treatment to the plaintiff, within 5
                years of the date of the alleged act or omission giving rise to the
                cause of action; and




                                                   19
        Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 20 of 21



               B. Except as provided in subsubparagraph 2 of this subparagraph, if
               the defendant is board certified in a specialty, shall be board certified
               in the same or a related specialty as the defendant.

       This section requires that a qualified expert who is “board certified in a specialty . . . be

board certified in the same or related specialty as the defendant.” Id. In determining what qualifies

as a “related subfield,” Maryland courts look to whether there is sufficient “overlap” between the

“areas of concern” of the two health care practitioners being compared. Chaplin v. University of

Maryland Medical System Corp., 2019 WL 5488457, at *2 (Ct. Sp. App. Oct. 25, 2019). In

DeMurth v. Strong, 205 Md. App. 521, 544, 45 A.3d 898 (2012), the Court concluded that

specialties can be related if the treatment they provide or a procedure they undertake overlap. See

Jones v. Bagalkotakar, 750 F. Supp. 2d 574, 581 (D. Md. 2010) (focusing on the procedure at issue

and concluding that a pediatrician’s field was sufficiently related to that of a internist/emergency

care physician).

       As plaintiff pointed out, Corizon does not identify any legal authorities that characterize

correctional facilities as a distinct context for purposes of medical malpractice law, where a unique

standard of care applies. See ECF 41 at 27. Nor does defendant attempt to explain why, as a

matter of common sense or real-world practice, this would be so. Further, defendant does not

challenge that Dr. Copeland’s credentials as a board-certified urologist are unrelated to the care

Corizon provided plaintiff or otherwise insufficient. Accordingly, I reject the claim that Dr.

Copeland is not qualified to opine on this case, under Maryland law.




                                                  20
        Case 1:20-cv-01816-ELH Document 43 Filed 07/23/21 Page 21 of 21



                                       IV. Conclusion

       For the foregoing reasons, I shall deny the Motion (ECF 36).

       An Order follows.


Date: July 23, 2020                                              /s/
                                                          Ellen L. Hollander
                                                          United States District Judge




                                              21
